Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Commissioner of Motor Vehicles. Petitioner’s motor vehicle operator’s license has been suspended for six months for gross negligence. The record sustains the finding. Petitioner rah into a snow plow moving ahead of him on the road. His father, a passenger in the car, was killed. The Commissioner could find that petitioner was operating his car at 45 miles an hour under hazardous conditions; snow was blowing and visibility poor. The snow plow had two flashing red lights at the tailgate and a red flashing light on the cab. If visibility was so poor that this huge and lighted object could not be seen in time to avoid striking it, a speed of 45 miles an hour was gross negligence, or so the Commissioner was free to find. If a driver cannot see ahead, he is required to stop. Moreover, the Commissioner might find that petitioner could see far enough ahead to have observed the plow and avoided striking it. The plow operator testified that just before the collision he could see 400 feet ahead. The Commissioner was not required to accept petitioner’s statement that blowing snow suddenly cut off his vision so he could not see. Determination unanimously confirmed, Without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.